Citation Nr: 1025316	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-40 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from August 1944 to December 
1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in August 2009 for further 
development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has a right, as a matter of law, to compliance with 
the remand orders of the Board.  Stegall v. West, 11 Vet. App. 
268 (1998).  This case must again be remanded to the agency of 
original jurisdiction for another opinion to comply with the 
Board's original remand.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that 
VA must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational and other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  For many asbestos 
related diseases the latency period varies from ten to forty-five 
or more years between first exposure and development of disease.  

The agency of original jurisdiction found that the Veteran's 
records were unavailable, presumably lost in a fire in 1973, and 
could not be reconstructed through alternate sources.  However, 
service treatment records are already contained in the Veteran's 
claims file, and it was noted that the Veteran was a welder prior 
to entering service and, on VA examination, the Veteran noted 
that he had a 20 year post-service history as a chemical plant 
engineer.  The Veteran apparently is contemplating an asbestos-
related lawsuit.  An attempt should be made to obtain these 
records and develop evidence of asbestos exposure before, during, 
and after the Veteran's service.  

A VA examination was conducted by a certified VA physician's 
assistant (PA-C) in November 2009.  Reports of physical 
examinations conducted by a PA must be signed by a physician.  
See Veterans Benefits Administration Adjudication Procedure 
Manual M21-1MR, Part III, subpart iv, Ch. 2, § D.19.a.  The 
examination report was neither reviewed nor signed by a 
physician, as required.

In view of the foregoing, further examination of the Veteran is 
necessary.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Develop evidence of asbestos exposure 
before, during, and after the Veteran's 
service.  Request that the Veteran submit any 
records pertaining to an asbestos-related 
lawsuit.  

2.  After completion of the above, schedule 
the Veteran for a VA examination by an 
appropriately qualified physician to 
ascertain the relationship, if any, between 
any pulmonary condition present and his 
service.  The claims file must be made 
available to and be reviewed by the examiner 
in connection with the examination.  Any 
medically indicated special tests or studies 
should be accomplished.  The examiner should 
offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that any pulmonary condition 
present was causally related to the Veteran's 
service, to include as due to any asbestos 
exposure during service.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

